Citation Nr: 0127555	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. C. G.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 decision by the Department 
of Veteran's Affairs (VA) Regional Office (RO) located in San 
Juan, Puerto Rico.

In a February 2000 decision the Board denied service 
connection for post-traumatic stress disorder and reopened 
the veteran's claim for service connection for a psychiatric 
disorder, other than post-traumatic stress disorder.  The 
Board remanded the case for due process purposes.  The case 
has now been returned for additional appellate review.


REMAND

In February 2000 the Board remanded this case for due process 
purposes.  Subsequently, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In an August 2001 letter the RO informed the veteran of what 
type of evidence was necessary to establish his claim.  
Subsequently the regulations implementing the VCAA were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

A review of the record shows that the veteran was seen on two 
occasions during service for psychiatric problems.  The 
impression rendered in July 1964 was emotional instability.  
Beginning in the late 1980s he was seen for a dysthymic 
disorder.  During a hearing in August 1991 the veteran 
indicated that he was initially treated for psychiatric 
problems beginning in the early 1980s.  The evidence 
indicates that the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  These records 
are not on file.  The veteran's private psychiatrist during a 
January 1997 hearing at the RO indicated that the veteran's 
psychiatric disorder was related to incidents which occurred 
in service.  Also, received in September 2001 was a private 
medical report, which the RO has not had the opportunity to 
review in conjunction with the veteran's claim.  

In view of these facts the Board is of the opinion that 
additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment he 
received for his psychiatric disorder 
following service to the present, which 
have not been previously submitted.  
These documents should include the 
treatment records from the early 1980s.

3.  The RO is requested to take the 
appropriate action in order to obtain a 
copy of the decision awarding SSA 
disability benefits and the evidence on 
which that decision was based.

4.  Thereafter, a VA examination should 
be conducted by a psychiatrist in order 
to determine the nature, severity and 
etiology of any psychiatric illness.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
prior to the examination.  The examiner 
is requested to indicate in the report 
that the folder was reviewed.  Any tests 
and specialized evaluations deemed 
necessary should be conducted.

Following the examination it is requested 
that the examiner render an opinion was 
to whether it is as likely as not that 
any psychiatric illness diagnosed is 
related to service or any incident 
therein?  The examiner's attention is 
directed to the opinion rendered by the 
veteran's private psychiatrist, Dr. R. C. 
G.  A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




